        Case: 1:19-cv-03198 Document #: 1 Filed: 05/10/19 Page 1 of 3 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT,
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

TAMMY STEPHENS,                                  )
                                                 )       JURY DEMANDED
         Plaintiff,                              )
                                                 )
vs.                                              )
                                                 )
PROSPECT AIRPORT                                 )
SERVICES, INC.,                                  )
                                                 )
         Defendant.                              )


                                            COMPLAINT

Now comes the Plaintiff, TAMMY STEPHENS, by and through her attorneys of DVORAK

LAW OFFICES, LLC, and complains against Defendant PROSPECT AIRPORT SERVICES,

INC., stating the following:


JURISDICTION:

      1. Plaintiff brings this action under the Americans with Disabilities Act (“ADA”), 42 U.S.C.

         § 12101 et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, seeking

         redress for Defendant’s failure to provide her with reasonable accommodations,

         terminating her employment on the basis of her disability.

      2. The incidents from which this action arises occurred within Cook and/or DuPage

         Counties, in the State of Illinois, within the Northern District of Illinois.

      3. This matter was filed with the United States Equal Employment Opportunity

         Commission, an EEOC notice of rights was mailed to the Plaintiff’s counsel on

         February 12, 2019, within 90 days of the filing of this Complaint.

      PARTIES:
   Case: 1:19-cv-03198 Document #: 1 Filed: 05/10/19 Page 2 of 3 PageID #:2




4. At all times relevant to this Complaint, the Plaintiff TAMMY STEPHENS worked for the

   Defendant, PROSPECT AIRPORT SERVICES, INC. cleaning airplanes at Chicago

   O’Hare International Airport.

5. At all times relevant to this Complaint, the Defendant PROSPECT AIRPORT

   SERVICES, INC. operated at Chicago O’Hare International Airport, in Chicago, Illinois,

   which spans the Counties of Cook and DuPage, within the Northern District of Illinois.

   Upon information and belief, the Defendant has hundreds of employees.

FACTS AND CLAIMS:

6. The Plaintiff began working for the Defendant on or about July of 2015, cleaning the

   cabins of commercial airplanes between flights.

7. The Plaintiff has diabetes and must regularly check her blood sugar.

8. While employed with the Defendant, the Plaintiff was often required to go for seven

   hours without a break, because her single half-hour break was generally given to her at

   the end of her shift.

9. After an incident in July of 2016 in which the Plaintiff lost consciousness because of low

   blood sugar and had to be hospitalized, the Plaintiff returned to work where, per the

   instructions of her doctor, she was to take two fifteen-minute breaks to allow for food,

   blood-sugar testing and the taking of insulin.

10. The Defendant would not allow the Plaintiff to take these two required breaks.

11. The Plaintiff’s managers told her that the two breaks would only be available to her if she

   accepted a night shift. The Plaintiff was unable to work the night shift because she had to

   take care of her children during the evenings.
      Case: 1:19-cv-03198 Document #: 1 Filed: 05/10/19 Page 3 of 3 PageID #:3



   12. The requested breaks would not have disrupted the Defendant’s business, or hampered

       the Plaintiff’s ability to satisfactorily perform her work cleaning airplanes.

   13. On April 29, 2017, the Defendant notified the Plaintiff that the two requested breaks were

       unduly burdensome and that the Plaintiff was therefore terminated.

   14. The Defendant unlawfully failed to provide the Plaintiff with reasonable

       accommodations, and unlawfully terminated the Plaintiff on the basis of her disability.

   15. Defendant’s actions were intentional, willful, and in reckless disregard of the Plaintiff’s

       rights under the ADA and Rehabilitation Act.

   16. As a result of the Defendant’s unlawful conduct, the Plaintiff suffered damages including

       lost wages and emotional injuries.



Wherefore, for the reasons stated above, the Plaintiff seeks compensatory damages, including but

not limited to back pay with interest, punitive damages, and attorneys’ fees and costs.


TRIAL BY JURY DEMANDED


Date: May 10, 2019


                                              s/ Richard Dvorak
                                              Richard Dvorak
                                              DVORAK LAW OFFICES, LLC
                                              6262 Kingery Highway, Suite 305
                                              Willowbrook, IL 60527
                                              (630) 568-3190
                                              richard.dvorak@civilrightsdefenders.com
                                              Attorney for the Plaintiff
